Citation Nr: 1015044	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-32 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, entitlement to service 
connection for the same.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2004 and 
July 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefit currently sought on appeal.

This appeal was subject to a prior remand by the Board in 
January 2009 to ensure compliance with due process 
requirements.  The Veteran was scheduled for a hearing before 
a Decision Review Officer (DRO) at the local regional office 
to be conducted in June 2009.  Although the Veteran 
ultimately failed to appear for the scheduled DRO hearing, 
the RO's actions were found to be in substantial compliance 
with the pertinent Board remand instruction relevant to a DRO 
hearing.  

In August 2009, this matter was again remanded for further 
development.  As part of this remand, the Board found that 
the Veteran had requested a hearing before the Board, most 
recently reiterated in a June 2009 statement by the Veteran's 
accredited representative, and that such hearing had not yet 
been conducted.  The Board found that the RO must schedule a 
hearing before a Veterans Law Judge.  The hearing was 
scheduled for February 2010.  The Veteran did not appear for 
the hearing and, since that time, has not requested the 
opportunity to testify at another Board hearing.  In light of 
the above, the Board finds that the request to testify at a 
Board hearing has been withdrawn.  See 38 C.F.R. § 20.704.  

The Board notes that, with respect to the claim of 
entitlement to service connection for hearing loss, before 
reaching the merits of the Veteran's claim, the Board must 
first rule on the matter of reopening of the claim.  That is, 
the Board has a jurisdictional responsibility to consider 
whether it is proper for the claim to be reopened.  See 
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); 
see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
This issue has therefore been styled as set forth above.  


FINDINGS OF FACT

1.  In a June 1993 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
hearing loss. The Veteran did not file a notice of 
disagreement and the claim became final.

2.  The evidence received since the June 1993 RO decision, by 
itself or in connection with previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for hearing loss.


CONCLUSIONS OF LAW

1.  A June 1993 RO decision that denied entitlement to 
service connection for hearing loss is a final decision. 38 
U.S.C.A. §§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993).

2.  The evidence received subsequent to the June 1993 RO 
decision is new but not material, and the request to reopen 
the Veteran's claim of entitlement to service connection for 
hearing loss is denied. 38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's request to reopen a previously 
denied claim of entitlement to service connection for hearing 
loss, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the 
Board finds that letters dated in August 2004 and September 
2009, satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Veteran was aware from these 
letters what evidence was necessary to support his claim; and 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim.  In addition, the letters 
informed the Veteran that additional information or evidence 
was needed to support his claim; and asked the Veteran to 
send the information to VA.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) [Pelegrini II].

Specifically in terms of the Veteran's new and material 
claim, the Board also observes that the August 2004 and 
September 2009 letters specifically notified the Veteran that 
his claim of entitlement to service connection for hearing 
loss had previously been denied.  The letters stated that the 
claim was denied because the condition was neither incurred 
in nor aggravated by military service.  The Veteran was 
informed that he needed to submit evidence related to this 
fact.  The letters explained that new evidence was evidence 
submitted to the RO for the first time; and material evidence 
was existing evidence that pertained to the Veteran's 
previous denial of service connection.  The RO also informed 
the Veteran that new and material evidence must raise a 
reasonable possibility to substantiate the claim.  Kent v. 
Nicholson, 20 Vet App. 1 (2006).  The August 2004 letter was 
sent prior to the initial readjudication of the Veteran's 
claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 38 
C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 38 
U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, records from the Social 
Security Administration, VA treatment records, and private 
medical records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

In this regard, the Board acknowledges that the Veteran has 
not been afforded a VA examination in connection with his 
hearing loss claim.  However, unless new and material 
evidence is submitted, the duty to assist an appellant does 
not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's claim.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to these claim is rendered moot; and no further 
notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the Veteran's claim.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II   Request to reopen a claim of service connection for 
hearing loss.

The Veteran contends that he is entitled to service 
connection for hearing loss. 

In a June 1993 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for hearing loss.  
The Veteran did not file a notice of disagreement and the 
claim became final.  38 U.S.C.A. §§ 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  In that decision, 
the RO found that the Veteran's separation examination showed 
normal hearing bilaterally and no complaints of tinnitus.  
And while January 1993 VA examinations showed right sided 
hearing loss and tinnitus, the RO found that there was no 
evidence that hearing loss or tinnitus were incurred while on 
active duty.  

After June 1993, the Veteran's claims file contains numerous 
private and VA treatment records.  These records, however, do 
not show ongoing treatment for any hearing disability.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  The Board observes that a regulatory change 
with respect to new and material evidence claims has been 
made which applies prospectively to all claims submitted on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
Veteran filed his claim to reopen after this date, the new 
version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

As set forth above, the evidence associated with the claims 
file since the June 1993 rating decision consists of private 
and VA treatment records.  This evidence is new evidence, in 
that it was not previously physically of record at the time 
of the April 2005 decision.  However, the evidence is not 
"material evidence" since it does not indicate ongoing 
treatment for any hearing disability or any nexus between 
such disability and the Veteran's military service, and 
basically reiterates the Veteran's prior contentions already 
of record.  This evidence does not relate to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.  Without 
such evidence, there is no reasonable possibility of 
substantiating the Veteran's claim. 38 C.F.R. § 3.156.  See 
also Corneal v. Brown, 6 Vet. App. 59, 62 (1993) (medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing other crucial 
matters, such as medical nexus, does not constitute new and 
material evidence).  

In this regard, the Board also notes that the Veteran's 
statements in connection with the claim do not support 
reopening of his claim.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain, but as a layperson, the Veteran is not 
competent to offer medical opinions.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  See also, Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), off's sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

In this case, the information added to the record since June 
1993 is cumulative, at best, of the evidence previously 
considered and does not relate to an unestablished fact 
necessary to substantiate the claim and, therefore, does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record 
is not material to the Veteran's claim of entitlement to 
service connection for hearing loss.  As such, the Veteran's 
claim is not reopened; and the appeal is denied.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hearing loss has not 
been received, and the appeal is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


